Citation Nr: 1130197	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-18 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from January 1959 to January 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the evaluation of the Veteran's chronic lumbar strain with post-operative laminectomy and disc surgery (low back disability) to 60 percent, effective March 10, 1993, and granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective March 10, 1993.  In that same rating action, the RO denied entitlement to SMC due to the need for aid and attendance of another person or on account of being housebound.  The Veteran perfected an appeal challenging the effective date of the awards of the 60 percent rating for his low back disability and the effective date of fact the award of his TDIU.

In May 2008, the Board denied entitlement to an effective date prior to March 10, 1993, for the awards of the Veteran's 60 percent rating for his low back disability and his entitlement to a TDIU.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court affirmed the Board's May 2008 decision insofar as it denied entitlement to earlier effective for the awards of the Veteran's 60 percent rating for his low back disability and to a TDIU.  The Court, however, remanded the matter of entitlement to SMC, finding that although the Veteran did not appeal the RO's denial of SMC benefits, the Board should have addressed whether he was entitled to such benefits in its May 2008 decision. 


FINDING OF FACT

1.  The Veteran's low back disability is evaluated as 60 percent disabling, effective March 10, 1993.

2.  VA established the Veteran's entitlement to a TDIU due to his only service-connected disability, his low back disability, effective March 10, 1993.

3.  Service connection was established for the Veteran's chronic obstructive pulmonary disease (COPD), which is rated as rated at 60 percent disabling, effective March 31, 1998.


CONCLUSION OF LAW

The criteria for special monthly compensation at the housebound rate, effective March 31, 1998, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s).  In this decision, the Board grants entitlement to SMC at the housebound rate effective March 31, 1998.  As such, no discussion of VA's duty to notify and assist is necessary.  

A review of the procedural history in this case shows that in March 1993, the Veteran requested an increased evaluation for his low back disability, then evaluated as 20 percent disabling.  In December 2000, while the increased rating claim was pending, the RO granted service connection for COPD an assigned an initial 30 percent rating effective from March 31, 1998.  In a March 2001 rating action, the RO increased the evaluation for the low back disorder to 60 percent, effective March 10, 1993, and granted entitlement to a TDIU, also effective March 10, 1993.  In addition, the RO increased the evaluation of the Veteran's COPD from 30 percent to 60 percent, effective March 31, 1998.  The RO, however, denied entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound and the Veteran did not appeal the SMC determination.

As noted in the Introduction, the Veteran appealed the March 2001 rating action, but only as it related to the effective dates assigned for the increased rating for the low back disability and TDIU.  In a May 2008 decision, the Board denied the earlier effective date claims.  However, as the Court noted in its January 2011 decision, at the time of the Board's May 2008 decision, the record showed that the Veteran was in receipt of a 60 percent rating for his low back disability, effective March 10, 1993, a 60 percent rating for COPD, effective March 31, 1998, and a TDIU, effective March 10, 1993.  Therefore, the Court determined that the case should be remanded to the Board to consider whether the Veteran was entitled to SMC, pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board notes that the Veteran was assigned a TDIU based solely due to his low back disability as the RO specifically determined that the low back disability was of sufficient severity to alone produce unemployability.  The Board finds that although the low back disability was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his low back disability), and has an additional service-connected disability (i.e. COPD) that is independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of March 31, 1998.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 31, 1998.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 31, 1998.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


